Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00285-CR

                                  Jason Clay DOTSON,
                                        Appellant

                                          v.
                                       The State
                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR10439
                         Honorable Ron Rangel, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 15, 2015.


                                             _____________________________
                                             Marialyn Barnard, Justice